IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00403-CR

THE STATE OF TEXAS,
                                                             Appellant
v.

DONNA MURRAY,
                                                             Appellee



                            From the 13th District Court
                              Navarro County, Texas
                             Trial Court No. 31652-CR


                           MEMORANDUM OPINION


       The State has filed a motion to dismiss its appeal. A decision of this Court has

not been issued; therefore, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a); see also TEX. R. APP. P. 43.2(f); State v. De Guislain, No. 02-07-00353-CR, 2008

Tex. App. LEXIS 1689 (Tex. App.—Fort Worth Feb. 28, 2008, no pet.) (not designated for

publication).
                                               FELIPE REYNA
                                               Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal Dismissed
Opinion delivered and filed October 14, 2009
Do not publish
[CR25]




State v. Murray                                               Page 2